Title: To George Washington from Arthur Campbell, 1 January 1793 [letter not found]
From: Campbell, Arthur
To: Washington, George

Letter not found: from Arthur Campbell, 1 Jan. 1793. Tobias Lear wrote Henry Knox on 30 Jan. that he had “the honor to transmit . . . a letter from Arthur Campbell to the President, which was brought here this morning.” The entry for 30 Jan. 1793 in GW’s executive journal

recorded the receipt of a letter “from Arthur Campbell, dated Washington Jany. 1st. 1793” (JPP,Dorothy Twohig, ed. The Journal of the Proceedings of the President, 1793–1797. Charlottesville, Va., 1981. 39).